Case 1:19-mc-00593-VSB Document 46-2 Filed 09/14/20 Page 1 of 10




                 Exhibit B
   Case 1:19-mc-00593-VSB Document 46-2 Filed 09/14/20 Page 2 of 10



IN THE GRAND COURT OF THE CAYMAN ISLANDS
FINANCIAL SERVICES DIVISION
                                      CAUSE NO. FSD 235 OF 2019 (RPJ)
                                       CAUSE NO. FSD 13 OF 2020 (RPJ)
IN THE MATTER OF THE PORT FUND L.P.

AND IN THE MATTER OF THE APPLICATION FOR INFORMATION UNDER SECTION 22
OF THE EXEMPTED LIMITED PARTNERSHIP LAW (2018 REVISION)

BETWEEN
                             (1) GULF INVESTMENT CORPORATION
                (2) GENERAL RETIREMENT AND SOCIAL INSURANCE AUTHORIPlf
                                                      Plaintiffs in FSD 235 of 2019
                               (3) KUWAIT PORTS AUTHORITY
                                                        Plaintiff in FSD 13 of 2020
                                             and


                                     (1) THE PORT FUND L.P.
                                                            First Defendant in both causes
                                     (2) PORT LINK GP LTD.
                                                         Second Defendant in both causes




                                          SUMMONS



LET ALL PARTIES CONCERNED attend before the Honourable Mr Justice Parker in

Chambers at the Law Courts, George Town, Grand Cayman on at am/pm

upon an application by The Port Fund L.P. and Port Link GP Ltd. for the following orders:

1. There be a stay of execution on the order of the Honourable Mr Justice Parker dated
        28 August 2020 (the "Order") until such time as the Defendants' appeal of the Order

        has been determined by the Cayman Islands Court of Appeal.


2. Such further or other alternative relief as the Court may think fit.

DATED this 10th day of September 2020




                                         WALKERS
                            Attorneys-at-Law for the Defendants




10504917.2 T5138.D08984
    Case 1:19-mc-00593-VSB Document 46-2 Filed 09/14/20 Page 3 of 10



TO: The Registrar of the Financial Services Division

AND TO: (1) Travers Thorp Alberga, Attorneys-at-Law for the Plaintiffs in FSD 235 of 201 9

              (2) Ogier, Attorneys-at-Law for the Plaintiff in FSD 13 of 2020




TIME ESTIMATE: The estimated length of the hearing of this summons is 1 hour.




This SUMMONS was issued by is filed by Walkers, Attorneys-at-Law, 190 Elgin Avenue, George Town, Grand Cayman KY1-

9001, Cayman Islands for the Defendants whose address for service is care of said Attorneys.




10504917.2 T5138.D08984
Case 1:19-mc-00593-VSB Document 46-2 Filed 09/14/20 Page 4 of 10
Case 1:19-mc-00593-VSB Document 46-2 Filed 09/14/20 Page 5 of 10
Case 1:19-mc-00593-VSB Document 46-2 Filed 09/14/20 Page 6 of 10
Case 1:19-mc-00593-VSB Document 46-2 Filed 09/14/20 Page 7 of 10




                                                                   1
Case 1:19-mc-00593-VSB Document 46-2 Filed 09/14/20 Page 8 of 10




                                                                   2
Case 1:19-mc-00593-VSB Document 46-2 Filed 09/14/20 Page 9 of 10




                                                                   3
Case 1:19-mc-00593-VSB Document 46-2 Filed 09/14/20 Page 10 of 10




                                                                    4
